DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Acknowledged
Applicant's election with traverse of Group I, claims 1-5, 10, and 11 in the reply filed on 01/28/2022 is acknowledged.  The traversal is on the ground(s) that (i) it is improper for the USPTO to break unity if the International Searching Authority (ISA) did not find unity to be lacking, and (ii) the examiner has not shown a requisite search burden to restrict the claims.  This is not found persuasive for at least the following reasons:
With respect to (i), the standard for breaking unity is whether the shared technical feature is novel or non-obvious.  If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.  MPEP § 1850(II), fourth paragraph.  The restriction dated 12/03/2021 showed that the shared technical feature is known in view of US 2010/0126637 (A1) to Heymes et al., and applicant did not dispute the teachings of Heymes et al.  Thus, the examiner has satisfied the criteria to show lack of unity among claimed inventions.
With respect to (ii), this is not found persuasive because search burden is applicable to applications filed under 35 U.S.C. § 111(a); it does not apply to applications filed under 35 U.S.C. § 371.  See MPEP §§ 801, 808.02.  Because the instant application is filed under the provision(s) of 35 U.S.C. § 371, the search burden requirement of applications filed under 35 U.S.C. § 111(a) would not apply.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 12-18 are newly added.  Claims 12-16 will be examined with Group I such that Group I encompasses claims 1-5 and 10-16.  Claims 17 and 18 will be grouped with the claims of Group II.
Claims 6-9, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were submitted on 10/08/2019 and 05/18/20201.  The information disclosure statements are being considered by the examiner.
Objection to the Drawings
The drawings are objected to because they are illegible.  Specifically, the numerical characters in Figure 1 and Figure 2 are small, blurry, and difficult to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim is indefinite because it recites an ambiguous range.  The claim recites that the amount of Zn is 0.2-0.4 percent by weight.  This range is interpreted as inclusive of endpoints, thereby suggesting that 0.4 is part of the range.  However, claim 1, the claim upon which claim 15 depends, recites a Zn range of less than 0.4 (< 0.4).  This range is interpreted as non-inclusive of 0.4 due to the lack of the equal symbol, i.e., ≤ 0.4.  Thus, the range of Zn in claim 15 is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 15, the claim recites that the amount of Zn is 0.2-0.4 percent by weight.  This range is interpreted as inclusive of endpoints, thereby suggesting that 0.4 is part of the range.  However, claim 1, the claim upon which claim 15 depends, recites a Zn range of less than 0.4 (< 0.4).  This range is interpreted as non-inclusive of 0.4 due to the lack of the equal symbol, i.e., ≤ 0.4.  Thus, claim 15 is not further limiting of claim 1 because claim 15 broadens one endpoint of the range when claim 1 explicitly excludes that endpoint value from the range.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0126637 (A1) to Heymes et al. (“Heymes”).
Regarding claims 1-5, Heymes teaches a products based on aluminum alloy and having the following composition in percent by weight (abstract; para. [0017]-[0019], [0046]-[0052]; claims 1-7):
Element
Claim 1
Dependent Claims
US 2010/0126637 A1
Cu
2.5 - 3.4
2.9 - 3.1 (claim 2)
2.0 - 3.5
Li
1.6 - 2.2
1.65 - 1.75 (claim 3)
1.4 - 1.8
Mg
0.4 - 0.9
 
0.1 - 1.0
Mn
0.2 - 0.6
0.4 - 0.6 (claim 4)
0.2 - 0.6
Zr
0.08 - 0.18
0.14 - 0.15 (claim 5)
0.05 - 0.18
Zn
< 0.4
 
less than 0.04
Ag
< 0.15
 
0.1 - 0.5
Fe
(Fe+Si) ≤ 0.20
 
less than 0.08
Si
(Fe+Si) ≤ 0.20
 
less than 0.06
At least one of
 
 
 
   Ti
0.01 - 0.15
 
0.01 - 0.15
   Sc
0.01 - 0.15
 
0.05 - 0.3
   Cr
0.01 - 0.3
 
0.05 - 0.3
   Hf
0.01 - 0.5
 
0.05 - 0.5
   V
0.01 - 0.3
 
-----------
Al
rest
 
remainder
other elements
≤ 0.05 each
 
less than 0.05
total other elements
≤ 0.15
 
less than 0.15


The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie
Regarding claims 10 and 11, the product can be made into a structural element for aircraft, such as stringers or stiffeners, ribs and spars, floor beams, and seat tracks and doors.  Para. [0042], [0079].
Regarding claims 12 and 13, the yield strength measured at 0.2% elongation in the L direction, Rp0.2(L), is at least 560 MPa, and the toughness KQ(L-T) is at least 23 MPa√m.  Para. [0077]; claim 16.  The KQ(L-T) is such that KQ(L-T) > 129-0.17*Rp0.2(L) (para. [0067]; claim 20), which overlaps the claimed range.
Regarding claim 16, the thickness can be between 1 mm and 8 mm or greater than 8 mm.  Para. [0065].  The thickness can also be at least 10 mm.  Para. [0076].

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/086921 (A2) to Danielou et al. (“Danielou”).
US 2016/0237532 (A1) will serve as a translation for Danielou because it is a published equivalent to WO 2015/086921 (A2), and they claim priority to the same foreign application.  Unless otherwise noted, all citations to Danielou will refer to the US publication.  
Regarding claims 1, 14, and 15, Danielou teaches an aluminum alloy having the following compositions in percent by weight (abstract; para. [0013]; claim 1):





Element
Claim 1
Claim 14
Claim 15
WO 2015/086921 A2
Cu
2.5 - 3.4
2.8 - 3.2
 
2.0 - 6.0
Li
1.6 - 2.2
1.65 - 1.8
 
0.5 - 2.0
Mg
0.4 - 0.9
0.5 - 0.8
 
0 - 1.0
Mn
0.2 - 0.6
0.3 - 0.6
 
0.05 - 0.8
Zr
0.08 - 0.18
0.12 - 0.16
 
0.05 - 0.20
Zn
< 0.4
0.05 - 0.4
0.2 - 0.4
0 - 1.0
Ag
< 0.15
< 0.1
< 0.05
0 - 0.7
Fe
(Fe+Si) ≤ 0.20
(Fe+Si) ≤ 0.20
 
≤ 0.1
Si
(Fe+Si) ≤ 0.20
(Fe+Si) ≤ 0.20
 
≤ 0.1
At least one of
 
 
 
 
   Ti
0.01 - 0.15
0.01 - 0.05
 
0.01 - 0.15
   Sc
0.01 - 0.15
0.02 - 0.1
 
0.05 - 0.3
   Cr
0.01 - 0.3
0.02 - 0.1
 
0.05 - 0.3
   Hf
0.01 - 0.5
0.02 - 0.1
 
0.05 - 0.5
   V
0.01 - 0.3
0.01 - 0.05
 
-----------
Al
rest
rest
 
base metal
other elements
≤ 0.05 each
≤ 0.05 each
 
≤ 0.05 each
total other elements
≤ 0.15
≤ 0.15
 
≤ 0.15


The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10, 11, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-14 of copending Application No. 16/603,703 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite components and ranges that overlap the components and ranges of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-14 of copending Application No. 16/603,703 in view of Heymes.
The claims of the reference application recite components and ranges that overlap the components and ranges of the instant claims.  Although the copending claims do not recite thickness, Heymes teaches aluminum alloy products where the thickness can be between 1 mm and 8 mm or greater than 8 mm.  Para. [0065].  The thickness can also be at least 10 mm.  Para. [0076].  Depending on the specific part being produced, it would have been obvious to one of ordinary skill in the art to have selected a particular thickness, such as the thicknesses disclosed in Heymes, in order to meet technical specifications of a particular device.  For instance, the alloys in Heymes have thicknesses that are suitable in structural elements for aircraft.  Para. [0042]. 
This is a provisional nonstatutory double patenting rejection.
Pertinent Prior Art
The prior art is made of record and considered pertinent to applicant's disclosure.
US 4,961,792 to Rioja et al. discloses an aluminum base wrought product containing Li, Mg, Cu, Zr, Zn, and Mn.  Col. 2, lines 60-68; col. 3, lines 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 23, 2022